Citation Nr: 0813934	
Decision Date: 04/28/08    Archive Date: 05/08/08

DOCKET NO.  07-05 568	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.  

2.  Whether new and material evidence has been received to 
reopen the appellant's claim for Dependents' Indemnity 
Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1941 to 
November 1948, and from April 1952 to April 1962.  He died on 
December [redacted], 1989.  The appellant alleges that she is the 
veteran's surviving spouse for the purpose of VA benefits.  

These matters come to the Board of Veterans' Appeals (Board) 
following July 2004 and January 2006 decisions.  The 
veteran's claims file was received from the Milwaukee Pension 
Center located at the Milwaukee RO.  The appellant currently 
resides in the state of Louisiana.  Jurisdiction of the 
claims file is otherwise with the New Orleans VARO.  In April 
2008, a Deputy Vice-Chairman of the Board granted the 
appellant's motion, filed through her representative, to 
advance the appeal on the Board's docket pursuant to 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).

(By the above-noted July 2004 decision, the agency of 
original jurisdiction (AOJ) denied the appellant's petition 
to reopen her claim for DIC (i.e., service connection for the 
cause of the veteran's death or DIC under the provisions of 
38 U.S.C.A. § 1318).  In September 2004, the AOJ received a 
statement from the appellant in which she noted her 
disagreement (NOD) with its July 2004 decision.  It appears 
that the appellant has not been provided a statement of the 
case (SOC) in response to her NOD on her claims for DIC.  
Consequently, the Board does not have jurisdiction to review 
the issues.  38 C.F.R. §§ 20.200, 20.202 (2007).  
Nevertheless, the claim for DIC based on service connection 
for the cause of the veteran's death or under the provisions 
of 38 U.S.C.A. § 1318 will be remanded with instructions to 
issue an SOC.)


REMAND

The Board notes that a review of the evidentiary record 
raises questions concerning the appellant's eligibility as 
the veteran's surviving spouse.  In this regard, a surviving 
spouse for VA purposes is defined as a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j) (2007) and who was the spouse of the 
veteran at the time of the veteran's death; and (1) who lived 
with the veteran continuously from the date of marriage to 
the date of the veteran's death except where there was a 
separation which was due to the misconduct of, or procured 
by, the veteran without fault of the spouse; and (2) has not 
remarried or has not since the death of the veteran lived 
with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2007).  The 
provisions of 38 C.F.R. § 3.1(j) require that "marriage" be 
valid under the law of the place where the parties resided at 
the time of marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  

A certified copy of a state of Arkansas marriage license 
reflects that the appellant and the veteran were married in 
April 1950.  A copy of a divorce decree from the Independence 
Chancery Court reflects that the appellant and the veteran 
were apparently divorced in August 1953.  The divorce decree 
was not signed by either the appellant or the veteran, or by 
Court personnel, nor is there any affirmative indication on 
its face that the decree was filed with the Chancery Court 
clerk.  Subsequently, the veteran remarried and filed a new 
marriage certificate with VA reflecting his marriage in July 
1961 to L. J.  A March 1976 Declaration of Marital Status (VA 
Form 21-686c) reflects the veteran's report that he had 
divorced the appellant in August 1953 and that he was then 
married to L. J.  Death certificates reflect that L. J. died 
in February 1989 and that the veteran died in December 1989.  

In March 1990, the appellant filed an application for DIC 
benefits (VA Form 21-534).  In the application, the appellant 
identified that she had been married only once and that had 
been to the veteran.  The appellant also identified that she 
and the veteran had had a child together, but that she and 
the veteran had not lived continuously together during the 
marriage.  In May 1990, the agency of original jurisdiction 
(AOJ) denied the appellant's claim for death pension benefits 
on the basis that the appellant and the veteran had been 
divorced.  Later that month, in a statement in support of 
claim (VA Form 21-4138), the appellant notified the AOJ that 
she was not aware of any divorce between herself and the 
veteran.  The appellant submitted a statement from the 
Chancery Court in Independence County, Arkansas reflecting 
that a search of that Court's records from 1950 forward did 
not reveal any record of a divorce of the appellant and the 
veteran.  

In June 1992, following a hearing with the appellant, the AOJ 
concluded that there was no evidence that the appellant and 
the veteran had been divorced prior to the veteran's death.  
This was apparently concluded because the divorce decree 
submitted by the veteran to VA during his lifetime had not 
been signed and had apparently never been properly filed.  
Furthermore, in July 1992, the AOJ conceded that the 
appellant had met the continuous cohabitation element 
pertaining to a "surviving spouse" under VA regulations in 
that, apparently, while the appellant and the veteran had 
lived apart for many years prior to his death, such 
separation was due to no fault of the appellant.  In an 
August 1998 Board decision, the appellant was identified as a 
widow of the veteran.  

Following the appellant's filing to reopen her claims in 
December 2003, the AOJ undertook a Social Security 
Administration (SSA) data inquiry in March 2005 using the 
appellant's social security number.  The SSA data inquiry 
identified the appellant as receiving SSA benefits (the 
appellant was noted as being the primary claimant) under a 
different last name (or surname) than that of the veteran.  
Furthermore, the appellant's then address was noted to be in 
the state of Missouri.  The AOJ sent the appellant a notice 
letter later in March 2005 requesting clarification with 
respect to the discrepancy in surnames.  In August 2005, the 
appellant notified the AOJ that the primary reason she had 
used a different surname was to keep her sisters from finding 
out where she lived.  A subsequent SSA data inquiry in 
December 2005 noted the appellant as receiving SSA benefits 
(the appellant was noted as a widow) and her listed name 
included the veteran's surname and not the surname noted by 
SSA in the March 2005 data inquiry.  The appellant was also 
noted to be living in Louisiana.  

The Board notes that on her original August 1950 marriage 
certificate, the appellant's listed name (maiden) was C. C.  
Following her marriage to the veteran, the appellant's name 
changed to C. S.  In this case, the letter S reflects the 
surname of the veteran.  At the time she filed her 
application for DIC and death pension benefits in May 1990, 
the appellant signed her name on both the DIC application 
form as well as a VA Form 21-22 (Appointment of Veterans 
Service Organization as Claimant's Representative) as C. H. 
S.  In a June 1993 statement, the appellant signed her name 
as C. E. S. (The letter E appears to be representative of the 
appellant's middle name).  As noted above, the appellant was 
found in March 2005 to be receiving SSA benefits under a 
different surname.  The name noted in the SSA data inquiry 
was C. S. H.  The name associated with the letter H was the 
same in the May 1990 application and the SSA data inquiry.  
It appears to the Board that this name is best described as a 
new surname.  

As there is evidence that the appellant has identified 
herself using a surname other than her maiden name or the 
veteran's surname, it raises a question as to whether the 
appellant was married to a person other than the veteran 
prior to his death or whether she is currently married.  If 
the appellant did in fact remarry at any time prior to the 
veteran's death, even is such remarriage later was voided by 
death, annulment, or divorce, such action by the appellant 
would appear to demonstrate a lack of continuous cohabitation 
even assuming that, for VA purposes, she has been recognized 
as never officially having been divorced from the veteran.  
Thus, any marriage by the appellant to a person other than 
the veteran prior to the veteran's death, or any current 
marriage, could preclude her from being recognized as the 
veteran's surviving spouse for VA benefits.  

Under the circumstances, especially in light of the use of a 
different surname by the appellant when obtaining SSA 
benefits, the Board finds that it would be helpful in 
deciding this appeal if additional information concerning the 
appellant's past and current marital status was obtained.  

Finally, as noted in the Introduction above, in a July 2004 
decision, the AOJ denied the appellant's petition to reopen 
her claims for service connection for the cause of the 
veteran's death and for benefits under the provisions of 38 
U.S.C.A. § 1318.  In September 2004, the AOJ received a 
statement from the appellant in which she noted her 
disagreement with its July 2004 decision.  It does not appear 
to the Board, that the appellant has been issued an SOC in 
response to her NOD on her claims.  

Here, the next step in the appellate process is for the AOJ 
to issue the appellant an SOC summarizing the evidence 
relevant to her petition to reopen her claim for DIC, under 
whatever theory, the applicable legal authority, and the 
reasons that the AOJ relied upon in making its determination.  
See 38 C.F.R. § 19.29 (2007); Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 
(1997).  Consequently, the claim for DIC benefits must be 
remanded to the AOJ for the issuance of an SOC.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a substantive appeal 
must be filed after an SOC is issued by the AOJ.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.202 (2007).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  The AOJ should issue to the appellant 
and her representative, if not previously 
issued, an SOC addressing her petition to 
reopen her claim for DIC benefits, 
including under the theory of service 
connection for the cause of the veteran's 
death and under the provisions of 38 
U.S.C.A. § 1318.  Along with the SOC, the 
AOJ must furnish to the appellant and her 
representative a VA Form 9 (Appeal to 
Board of Veterans' Appeals) and afford 
them the applicable time period for 
perfecting an appeal to such an issue.  
(The appellant and her representative are 
hereby reminded that appellate 
consideration may be obtained only if a 
timely appeal is perfected.)  If, and 
only if, the appellant files a timely 
appeal should the DIC claim be returned 
to the Board.  

2.  The AOJ should arrange for an 
investigation for purposes of gathering 
additional information as to the 
appellant's current and past marital 
status.  In this regard, it should 
determined whether the appellant is 
currently married or whether she was 
married to a person other than the 
veteran at any time prior to his death in 
December 1989.  The investigation should 
include, but need not be limited to:

a.  Efforts to ascertain whether 
jurisdictions in which the appellant 
lived in Louisiana, Arkansas, or Missouri 
possess evidence that the appellant is 
currently married or was at any time 
married to a person other than the 
veteran prior to his death in December 
1989.  If no such evidence is identified, 
that fact should be noted.  If such 
evidence is identified, a true copy of 
any original/certified marriage 
certificate should be procured directly 
from the custodian, along with a true 
copy of the associated marriage license 
and any other documents pertinent 
thereto.

b.  Efforts to ascertain from the U.S. 
Internal Revenue Service whether the 
appellant, at any time, has filed income 
tax returns as a married individual and, 
if so, to whom she reported to be 
married; and the identity of any children 
claimed as dependents.  (No income or 
other financial data should be sought.)

c.  Request a field examination for 
purposes of further illuminating the 
facts and circumstances surrounding the 
appellant's past and current marital 
status, if necessary.  To the extent 
feasible, this should include contact 
with family members who may have been 
aware of the appellant's marital status.

All relevant information or evidence 
obtained in connection with the 
investigation should be associated with 
the claims file.

3.  Thereafter, the AOJ should take 
adjudicatory action on the claim for 
death pension benefits.  If the benefit 
sought remains denied, the appellant and 
her representative should be furnished 
with a supplemental statement of the case 
(SSOC) (to include potentially applicable 
laws and regulations governing the 
appellant's claim; in particular, 
38 C.F.R. §§ 3.1(j), 3.50, 3.52-3.55 
(2007)).  The appellant and her 
representative should then be afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until she is notified 
by the AOJ.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

